DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemori (JP11350251).

Regarding claim 1, Takemori teaches a lawn mower comprising: a cutting disk (2) that has at least one mowing blade and is rotatable about a rotating shaft (4); a bottom disk (10, 12) disposed below the cutting disk; and a plurality of prong portions (13) that are provided on a periphery of the bottom disk and extend radially outward beyond an area 

Regarding claim 3, Takemori teaches the bottom disk (10, 12) is attached to the rotating shaft (4) at a position below the cutting disk (2) so as to be relatively rotatable about the rotating shaft.  

Regarding claim 4, Takemori teaches the distal ends of the prong portions (13) extend radially outward beyond the cutting disk (2) and to a position above an underside of the cutting disk (Figure 3), when the prong portions are not subjected to an external force.  

Regarding claim 5, Takemori teaches the roots (12) of the prong portions extend on the same plane as that of the bottom disk (10) from the periphery of the bottom disk and the prong portions curve upward from the roots toward the distal ends thereof (Figure 3).  

Regarding claim 6, Takemori teaches the bottom disk is made of resin (paragraph [0025]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori (JP11350251) in view of Cmich (2017/0367257).


Regarding claim 2, Takemori teaches the invention as described above but fails to teach the area reachable by the mowing blade is set in an inner area relative to a rim of the cutting disk.  Cmich teaches a mowing blade with a blade protection piece wherein the area reachable by the mowing blade (136) is set in an inner area relative to a rim of the cutting disk (114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inset the blades of Takemori as taught by Cmich as it is obvious to use a known technique to improve similar devices in the same way.


Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori (JP11350251) in view of Colens (EP1211924)

Regarding claim 7, Takemori teaches the invention as described above but fails to teach the cutting disk is movable with respect to the chassis.  Colens teaches a lawn mower  wherein the cutting disk is supported such that the cutting disk is movable upward relative to a body chassis of the lawn mower (via 7), so as to ascend and descend relative to the body chassis of the lawn mower, thereby adjusting a height of mowing operation to be performed by the mowing blade.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cutting disk of Takemori movable with respect to the chassis as taught by Colens as it is obvious to use a known technique to improve similar devices in the same way.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        April 5, 2021